                Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 1 of 52



                                       EXHIBIT A

                                    Agam Declaration




01:23878280.3
                          Case 18-12012-LSS               Doc 387-1        Filed 11/19/18         Page 2 of 52



                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE



         In re                                                            Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                                 Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                                          (Jointly Administered)
                                       Debtors.
                                                                          Ref. Docket No. 9

                                               DECLARATION OF AMIR AGAM

                         1. I am a Senior Managing Director at FTI Consulting, Inc. and I am the Chief

         Restructuring Officer (“CRO”) for Open Road Films, LLC and its affiliated debtors and debtors

         in possession (the “Debtors”) in the above-captioned chapter 11 cases (the “Cases”). I submit

         this Declaration in support of the Debtors’ Omnibus Reply in Support of Motion to (I) Approve

         the Sale of Substantially All of the Debtors’ Assets, (II) Authorize the Assumption, Assignment,

         and Sale of Certain Executory Contracts and Unexpired Leases, and (III) Grant Related Relief

         (the “Reply”) and in further support of the Motion.2

                         2. I am familiar with the day-to-day operations and business and financial affairs of

         the Debtors, having served in my current capacity as CRO for Open Road Films, LLC since

         August 3, 2018. All facts set forth in this Declaration are based on my personal knowledge, my

         communications with other members of the Debtors’ senior management, discussions with my

         colleagues who are also working on this matter, my review of relevant documents, or my

         opinion, based on my overall professional experience, in light of my personal knowledge of the

         1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
                (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
                LLC (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
         2
                Capitalized terms used but not otherwise defined herein have the meaning ascribed to such terms in the Reply.
01:23878280.3
                     Case 18-12012-LSS          Doc 387-1      Filed 11/19/18     Page 3 of 52



         Debtors’ operations, business affairs, and financial condition. If called as a witness, I could and

         would competently testify to the matters set forth herein based on the foregoing.

                3.      The Debtors conducted a robust marketing process in accordance with the Bid

         Procedures Order. In total, the Debtors contacted approximately fifty-three (53) potential buyers

         that might have an interest in acquiring the Debtors’ assets. Approximately thirty-six (36)

         parties executed confidentiality agreements and accessed diligence materials regarding the

         Debtors’ assets and business and approximately eleven (11) parties ultimately submitted

         indications of interest for the Debtors’ assets. The Debtors considered the three strongest offers

         as potential stalking horse bids, and, after final diligence and negotiations, the Buyer’s offer was

         ultimately determined to be strongest. Accordingly, the Debtors negotiated and documented the

         APA with the Buyer.

                4.      Thereafter, the Debtors published notice of the Sale in accordance with the Bid

         Procedures Order in the national edition of USA Today, as well as the national edition of Variety,

         which is a publication specific to the entertainment industry. See Docket No. 183. In addition,

         the Debtors broadly served notice of the Sale in these Cases in accordance with the Bid

         Procedures Order. See Docket No. 178. The Debtors also continued the process of marketing

         the Debtors’ assets for sale. As a result of the foregoing efforts, notice of the Sale was more than

         adequate and was reasonably calculated to maximize exposure of the Debtors’ assets and thereby

         maximize value for the Debtors’ estates.

                5.      Nevertheless, no competing offers were submitted that were superior to the

         Buyer’s offer. The Debtors therefore determined to proceed with the Sale to the Buyer pursuant

         to the APA. I believe that the Buyer’s offer constitutes a fair and adequate price for the

         Purchased Assets and reflects fair market value for the Purchased Assets under the circumstances


01:23878280.3




                                                          2
                      Case 18-12012-LSS          Doc 387-1      Filed 11/19/18     Page 4 of 52



         presented here. Moreover, I believe the value from the sale exceeds the value the Debtors would

         receive if the Purchased Assets were sold in a piecemeal liquidation to multiple purchasers or

         through some other less orderly and less competitive process.

                6.      I believe the Sale process has been conducted in good faith and the APA is the

         result of good faith, arms’ length negotiations between the Debtors and the Buyer. Both parties

         have been ably represented by sophisticated legal counsel and the negotiations over the terms of

         the Sale and the APA reflect hard-fought compromises and significant give and take by both

         parties. I believe that the APA, which is the result of a robust marketing process, constitutes the

         highest and best offer for the Purchased Assets. For the foregoing reasons, and those set forth in

         the Reply and the Motion, I believe the Court should approve the Sale to the Buyer pursuant to

         the APA.

                7.      The Debtors’ distribution agreement in respect of Sous Chef (without exhibits) is

         attached hereto as Exhibit 1.

                8.      My understanding and belief is that the substantive claims asserted by Sous Chef

         against Open Road Films are meritless. Sous Chef’s asserted claims fall into three general

         categories, as detailed in a letter sent by Sous Chef to Open Road. That letter is attached hereto

         as Exhibit 2. First, Sous Chef alleges that Open Road Films unilaterally and without

         meaningfully consulting Sous Chef chose the Chef theatrical release date and the film’s overall

         marketing and distribution strategy in contravention of the Sous Chef Contract. However, the

         express terms of the Sous Chef Contract provided Open Road Films, as Distributor, with broad

         authority over the marketing and distribution of the film. Section 3 of the Sous Chef Contract

         provides that “Distributor shall have control over all decisions with respect to the marketing,

         distribution, and other exploitation of the Picture, and shall have the right to exploit the Picture in


01:23878280.3




                                                           3
                      Case 18-12012-LSS         Doc 387-1      Filed 11/19/18     Page 5 of 52



         its good faith business judgment for films of this stature and type,” subject only to an obligation

         that Open Road Films “meaningfully consult” with Sous Chef. To my knowledge, Sous Chef

         has not submitted any evidence in the arbitration proceeding or these Cases to support its

         assertion that Open Road Films failed to fully satisfy its consultation obligations. Moreover,

         Sous Chef’s challenge to the May 9, 2014 release date is misguided on its face. Section 3 of the

         Sous Chef Contract states that the “initial theatrical release date of the Picture” was “anticipated

         to be May 9, 2014.”

                9.      Second, Sous Chef alleges that Open Road Films failed to spend the minimum

         amounts required for print, advertising and releasing costs and that Chef was not released on a

         sufficient number of screens. The express terms of Section 3 of the Sous Chef Contract required

         Open Road Films “to spend (or cause to be spent) no less than $5,000,000 in actual, out-of-

         pocket print, advertising and releasing costs.” Open Road Films exceeded this $5 million

         minimum, spending over $12 million on print, advertising and releasing costs. Attached hereto

         as Exhibit 3 is a cost report as of April 20, 2015, which shows that Open Road Films spent more

         than twice what was required on P&A for Chef. Section 3 of the Sous Chef Contract also

         requires Chef to be released on 600 simultaneous screens within the first 12 months. My

         understanding and belief is that Chef was released on over 900 screens within that time period,

         and that Open Road has previous provided Sous Chef a flash report evidencing the same.

                10.     Third, Sous Chef asserts a claim that Open Road Films failed to comply with

         Sous Chef’s audit demands. I have reviewed Sous Chef’s letter to Open Road dated February

         12, 2018, as well as an email chain concerning Sous Chef’s requested audit information. While

         Sous Chef’s February 2018 letter stops discussing the status of audit requests in June 2017, the

         email chain appears to show new audit information requested in July 2017 and information


01:23878280.3




                                                           4
                      Case 18-12012-LSS        Doc 387-1      Filed 11/19/18     Page 6 of 52



         continuing to be provided from Open Road to Sous Chef’s auditors in July and August 2017. In

         August 2017, Open Road Films sent an email to Sous Chef’s auditing group to schedule a time

         for an in-house field visit for the auditors to review the underlying documentation for the Chef

         accounting. Open Road Films received a response via email that the auditors would “reach out

         shortly to coordinate a date to come out to your offices for fieldwork.” Attached hereto as

         Exhibit 4 is a true and correct copy of email correspondence between representatives of Open

         Road Films and Sous Chef relating to the audit issue. My understanding and belief is that

         following the email response in August 2017, Open Road Films heard nothing regarding the

         audit until Sous Chef began to allege that Open Road Films failed to comply with Sous Chef’s

         audit demands.

                11.     By contrast, the Debtors’ proposed cure is based on (i) participation statements

         evidencing an amount due of $97,351.00 for the period as of September 5, 2018; and (ii) the

         Debtors’ good-faith estimate of the amount due between September 6, 2018 and November 30,

         2018—$11,161.00. Attached hereto as Exhibit 5 are (i) participation statements for Sous Chef

         identifying an amount due of $97,351.00 for the period as of September 5, 2018; and

         (ii) calculations of the Debtors’ good-faith estimate of the amount due between September 6,

         2018 and November 30, 2018—$11,161.00.

                12.     Attached hereto as Exhibit 6 is a true and correct copy of the Host Film Contract

         (without attachments) and its amendment and relevant participation statement. My

         understanding and belief is that, at this time, none of the $2,000,000 Minimum Guarantee under

         Paragraph 6.a.(v) of the Host Film Contract has been recouped by Open Road Films.



                                   [Remainder of Page Intentionally Left Blank]


01:23878280.3




                                                         5
                     Case 18-12012-LSS         Doc 387-1       Filed 11/19/18   Page 7 of 52



                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

         and correct to the best of my knowledge and belief.



         Executed this 19th day of November 2018 at Los Angeles, California.


                                                      By /s/ Amir Agam
                                                         Amir Agam
                                                         Chief Restructuring Officer




01:23878280.3




                                                         6
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 8 of 52



                       EXHIBIT 1

                    Sous Chef Contract
                   Case 18-12012-LSS               Doc 387-1         Filed 11/19/18         Page 9 of 52


                                DISTRIBUTION RIGHTS ACQUISITION AGREEMENT

This agreement ("Agreement") is made and entered into as of May 20, 2013 by and between Sous Chef, LLC ("Producer")
and OPEN ROAD FILMS, LLC ("Distributor") with respect to the theatrical motion picture currently titled Chef ("Picture")
starring Robert Downey Jr., Scarlett Johansson, Sofia Vergara, John Leguizamo and Jon Favreau and directed by Jon
Favreau.

Condition Precedent: Distributor's obligations under this Agreement are subject to: (a) Distributor's receipt and approval of
the chain-of-title to the Picture; (b) Distributor's receipt of the insurance certificates required under Paragraph IO below; and
(c) Distributor's receipt of the copyright mortgage described in Paragraph 13 below.

I.       Territory: The "Territory" shall mean the United States of America (including but not limited to, Guam, Saipan,
Midway Island, the Trust Territory Islands, the Caroline Islands, the Marshall Islands, the U.S. Virgin Islands, Puerto Rico,
Bermuda, the Bahamas and American Samoa), its territories, possessions, trusteeships and commonwealths and all military
bases and similar venues wherever located in the world, ships at sea, airlines and oil rigs flying the flag of the United States.
With respect to Puerto Rico, pay television rights will be non-exclusive in Spanish language.

2.        Rights Granted to Distributor by Producer: Except for the "Reserved Rights" (defined below), Producer hereby
grants to Distributor, throughout the Territory and during the Term, all distribution and exploitation rights in and to the
Picture of every kind and nature now known or hereafter devised (the "Rights"), on an exclusive basis, for all media and all
delivery systems now known or hereafter devised, including, but not limited to, all theatrical, non-theatrical, home video,
digital, mobile, internet, interactive, satellite, video-on-demand (all forms including without limitation, premium and
subscription video on demand rights), pay television, pay-per-view, free television, and all allied, ancillary and subsidiary
rights. The Rights granted to Distributor include the exclusive right to market, promote, advertise, publicize and otherwise
tum to account the Picture, excerpts therefrom and elements thereof by all manner, means and in all media now known or
hereafter devised (advertising, marketing, publicity and promotion to be permitted throughout the universe), directly or
through subdistributors and/or servicers, and to collect all proceeds from the exploitation of the rights granted under this
Agreement. Distributor will have the right to issue and authorize publicity with respect to all persons appearing in the
Picture, and to utilize the names, voices, performances and likenesses of such persons in connection with the marketing and
distribution of the Picture (subject to customary restrictions disclosed to Distributor in writing as soon as available). All cast
agreements provide for cast to participate in customary publicity for the Picture subject to reasonable and customary
contractual requirements. Producer will inform Distributor of any non-standard publicity restrictions and requirements
contained in cast agreements. Except as concerns Distributor's exploitation of such rights for promotional and advertising
purposes, which shall be permitted hereunder, Producer reserves all soundtrack album, theme park, stage, music publishing
and subsequent production rights (subject to Paragraph 11 below) (the "Reserved Rights"), provided that Producer shall use
 commercially reasonable efforts to coordinate exploitation of soundtrack album rights with Distributor (including product art
 and release schedules) to ensure that there is no interference with the marketing and distribution campaign for the Picture.
Producer shall pay to Distributor ("Distributor Ancillary Participation") an amount equal to 15% of I00% of all gross sums
received by Producer or its successors and affiliates (i.e., the full rights holder share remitted to Producer from distributors,
agents, licensees, wholesalers, retailers and/or fulfillment/service entities, if and as applicable) from the exploitation of
soundtrack album, theme park and stage rights in the Territory during the Term. Producer will account to Distributor for the
Distributor Ancillary Participation at the same times that Distributor accounts to Producer with respect to the sums due to
Producer hereunder, and Distributor will have annual audit rights with respect to the Distributor Ancillary Participation.
Distributor's use of licensed music included in the Picture in out of context marketing and promotional materials, and
Distributor's use of other licensed material included in the Picture for marketing and promotion, will be subject to customary
limitations set forth in applicable license agreements disclosed by Producer to Distributor in writing as soon as available and
no later than delivery of the Picture. Customary unintentional overspill will not be a breach of this Agreement.

3.       Release Commitment/Consultation Rights: Subject to and conditioned upon Producer meeting its delivery and
other material obligations hereunder and force majeure events, Distributor shall release the Picture theatrically in accordance
with the following: (a) Distributor agrees to spend (or cause to be spent) no less than $5,000,000 in actual, out-of-pocket
print, advertising and releasing costs in connection with the theatrical release of the Picture in the Territory; and (b) the
Picture shall be released on no fewer than 600 screens simultaneously in the Territory within twelve (12) months following
complete delivery of the Picture to Distributor in accordance with Paragraph 7 below. Distributor will meaningfully consult
with Producer in advance regarding the initial theatrical release date of the Picture (currently anticipated to be May 9, 2014)
the release pattern and the marketing campaign for the Picture, it being understood that Distributor's decision shall be final
and binding in all cases. Producer agrees to exercise its consultation rights in a timely fashion and to act in good faith with
respect to such consultations, so as not to frustrate the marketing, distribution and other exploitation of the Picture. The
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 10 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 11 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 12 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 13 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 14 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 15 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 16 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 17 of 52



                        EXHIBIT 2

                     Sous Chef Letter
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 18 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 19 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 20 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 21 of 52



                        EXHIBIT 3

               Sous Chef 4/20/15 Cost Report
                                    Case 18-12012-LSS                              Doc 387-1                 Filed 11/19/18                        Page 22 of 52
                                                                                                  OPEN ROAD FILMS
                                                                                             MARKETING COST ANALYSIS
                                                                                                        HEF
                                                                                                  BUDGET: $12.2MM
                                                                                              RELEASE DATE: May 9, 2014
                                                                                             GENRE: ROMANTIC COMEDY
 A/C No                                                                                           Updated as ol: 4/20/15

                                                                                                                    (Savings)/O       Estlmafad      Paid 8                    Total Costs     Amount
          Category                                                                       Budget        Changes        veragae         Final.Coat    Accrued      Commitments     to Date      Remalning

          PSA Bud et Summa       of Costs

          Prints                                                                         3,413,850     (1,822,692)      (95,980)       1,495,178     1,495,178           -       1,495,178               0
          Trailers                                                                         120,500        (83,203)          (44)          37,253        37,253           -          37,253               0
          Shipping                                                                          37,000        (36,703)          -                297           297           -             297              (0)
          Media                                                                         17 012 650      9 613 230        27 292        7 372 128     7 372 126                   7 372 126               2
             Total                                                                      20,584,000    (11,555,828)     (123,376)       8,904,856     8,904,854           -       8,904,854               2

          Soh Costs Summary
          Publicity                                                                      1,359,000       (198,632)            (123)    1,160,245     1,160,244          -        1,160,244               1
          Digital Marketing                                                                341,000       (139,686)              15       201,329       201,329          -          201,329               0
          Creative                                                                       1,875,500       (503,741)          (9,210)    1,362,549     1,362,548          -        1,362,548               0
          Research                                                                         312,000       (106,920)             -         205,080       205,080          -          205,080               0
          Other Marketing                                                                    5.000          7.977              -          12.977        12,977          -           12.977               0
          Distribution                                                                     293 000        128 590            5 872       158 538       158 038          500        158 53B               0
             Total Soft Costs                                                            4,185,500     (1,069,592)         (15,190)    3,100,718     3,100,275          500      3,700,715               3

             Total PSA Costs                                                            24,769,500    (12,625,420)     (138,506)      72,005,574    12,005,069          500     12,005.569                5

          Other Distribution                                                               230,500        (76,498)          (4,530)      149,472      149,473            -         149,473              (1)

             Total All-in P8J1                                                          25,000,000     12,701,918          143,036    12,155,046    12,154,542           500    72,755,042                4



             TOTAL AWARDS COSTS                                                            248,000             -           (17,201)      230,799      230,799            -         230,799                0



             TOTAL NET COSTS                                                            25,248,000     12,701,918          160,237    12,385,845    12,385,341           500    72,385,841                4




T:\Accounting Shared\Film P&A Reports\Chef~Chef Cost Report 4-20-15 -With AWAROSSummary Budget                                                                                               4/20/20154:37 PM
                                         Case 18-12012-LSS                         Doc 387-1                 Filed 11/19/18                     Page 23 of 52
                                                                                                OPEN ROAD FILMS
                                                                                             MARKETING COST ANALYSIS
                                                                                                       CHEF
                                                                                                  BUDGET: $12.2MM
                                                                                              RELEASE DATE: May 9, 2014
                                                                                             GENRE: ROMANTIC COMEDY
 A/C No                                                                                           Updated as ol: 4/20/15

                                                                                                                     (Savings)/O   Estimated       Paid &                    Total Costs      Amount
              Cate o                                                                     Bud et        Chan es         vera es     Final Cost     Acerued      Commitments     to Date       Remalnln
              Summa : Publlclt
              Materials
 130402         Press Kits                                                                   3,500           (250)                      3,250         3,250            -          3,250               -
 130407         EPK/ClipsNideo Material                                                     10,000         13,286            34        23,320        23,320            -         23,320                   0
 130403         Promo Items                                                                 25,000        (25,000)                        -             -              -            -                 -
 130406         Stlll Photography                                                            5,000         (4,541)                        459           459            -            459                   0
 130407         Shipping/Publicity Supplies                                                 10 000          7 735            85        17 650        17 650            -         17 650                   0
                    Total Materials                                                         53,500         (8,770)          (57)       44,679        44,678            -         44,678                   1

              Promotions
 130422            Promotions                                                               25,000        (22,000)                      3,000         3,000            -           3,000              -
 130423            NalionelPromolions                                                       30,000        (13,750)                     16,250        16,250            -          16,250              -

              Screenlnas
 130901          NY/LA Screenings (Press and Promo)                                         35,000         12,443          (820)       46,623        46,623            -          46,623                  0
 130903         Regional Screenings(Press and Promo)                                        75,000        (12,584)          748        63,164        63,164            -          63,164                  0
 130910         Screening Security                                                          27 500          7 081                      20 419        20 419            -          20 419                  0
                   Total Screenings                                                        137,500         (7,222)          (72)      130,206       130,206            -         130,206                  0

              P    Il l ts
 130701           OulsidePubGcists                                      amos+ezp            68,000          12,339                     80,339        80,339            -          80,339                  0
 130702           Regional Publicists                                                      100,000          37,934                    137,934       1 37,934           -         137,934                  0
 130703           Specially Publicists                                                      50 000          18 800                     31 200         31 200           -          31 200
                      TotalPubllclets                                                      218,000          37,473          -         249,473       249,473            -         249,473                  0

 131001 Talent Travel                                                                      300,000         82,283                     382,283       382,283            -         382,283              -

              JunkeUPress Days
130302,         Junket                                                                     200,000       (202,000)                      (2,000)      (2,000)           -          (2,000)             -
 130399         Reimbursements(i(applicable)                                                   -
130303,         Press Days                                                                  60 000          6 309                      66 309        66 309                       66 309                   0
                   TotalJunkeVPress Days                                                   260,000       (195,691)           -         64,309        84,309                       64,309                  (0)

              Satellltee
 iL~I~II~ii      TV                                                                         25 000          28 500                     53 500        53 500            -          53 500
                                                                                            25,000          28,500           -         53,500        53,500            -          53,500

 130601 Premiere/Events                                                                    100,000         (84,982)                    15,078        15,018            -          15,018                  (0)

 130201 Hair 8 Makeup/Stylist                                                              125,000         (93,964)                     31,036       31,036            -          31,036                  (0)


130101, Festivals                                                                           50,000          75,417                    125,417       125,417            -         125,417                  0


 130602 Awards/Guilds                                                                       15,000         (15,000)                        -            -              -             -

130501, Misc 8 Contingency                                                                  20,000          25,074                     45,074        45,074            -          45,074                  0

              Total Publicity                                                            1,359,000         198,632          723      1,160,245     7,160,244                   1,760,244                   2




T:\Accounting Shared\Film P&A Reports\Che(~Chef Cost Report 4-20-15 -With AWARDSSummary Budget                                                                                              4/20/20154:37 PM
                                    Case 18-12012-LSS                                  Doc 387-1               Filed 11/19/18                     Page 24 of 52
                                                                                                OPEN ROAD FILMS
                                                                                             MARKETING COST ANALYSIS
                                                                                                       CHEF
                                                                                                  BUDGET:$12.2MM
                                                                                              RELEASE DATE: May 9, 2014
                                                                                             GENRE: ROMANTIC COMEDY
 A/C No                                                                                             Updated as ol: 4/20/15

                                                                                                                       (Savings)/0   Estimated      Paid &                   Total Costs     Amount
          Category                                                                       Budge[          Changes         verages     Final Cost    Accrued     Commitments     to Date      Remaining

          Summa : DI ital Marketin

             fal
 131102     Social Media Outreach                                    s mos Qo 3s000         30,000          (12,500)                     17,500       17,500           -          17,500             -
 115612     Social Listernng Research                                                       20,000           (9,000)                     11,000       11,000           -          11,000
 115613     Social Asset Creation                                                           25 000           13 000                      12 000       12 000           -          12 000
                TotalSoclal                                                                 75,000          (34,500)                     40,500       40,500           -          40,500             -

          Creative
 115601     Facebook Application                                                            60,000          (51,000)                      9,000        9,000           -          9.000              -
 115699     InterneVWebsileOther                                                            30,000          (20,195)           15         9,820        9,820           -          9,820               (0)
 115602     Website Design                                                                  40,000           19,006                      59,006       59,006           -         59,006               (0)
 115604     Digital Ad Creative                                                             50,000           15,000                      35,000       35,000           -         35,000              -
               TotalCreative                                                               180,000          (67,189)           15       112,826      112,826           -        112,826               (0)

          Hostlna
 115606     Web Hosting Dala Charges                                                        20,000          (13,110)                      6,890        6,890           -           6,890                 0
 115611     Banner Hosting Data Charges                                                     15 000           15 000                                      -             -             -               -
               Total Hosting                                                                35,000          (28,770)                      6,890        6,890           -           6,890                 0


 131101     Digital PR                                               6 mos (a~ S70oo        42,000            (6,987)                    35,013       35,013           -          35,013                 0
 131103     Online Giveaways -Shipping                                                       2,500            (2,500)                       -            -             -             -               -
 115610     Online Clip Creation                                                             1.500              (700)                       800          800           -             800             -
 115607     Digital Custom Shoot
 115608     Mobile Promotions                                                                      -           5,000                      5,000        5,000           -           5,000             -
 115609     Digital Press Evenls/Travel                                                            -                                        -            -
 115605     Digital Miscellaneous                                                                5,000        (4,700)                       300          300           -            300              -


          Total Di Ital Marketln                                                           341,000          139,686            15       207.329      201,329                     201,329                 0




T:Wccounting Shared\Film P&A Reports\Chef~Chef Cost Report 4-20-15 - With AWARDSSummary Budget                                                                                             4/20/20154:37 PM
                                     Case 18-12012-LSS                               Doc 387-1                  Filed 11/19/18                     Page 25 of 52
                                                                                                OPEN ROAD FILMS
                                                                                             MARKETING COST ANALYSIS
                                                                                                       CHEF
                                                                                                  BUDGET: $12.2MM
                                                                                              RELEASE DATE: May 9, 2014
                                                                                             GENRE: ROMANTIC COMEDY
 A/C No                                                                                              Updated as of. 4/20/15

                                                                                                                        (Savings)/0   Estimated      Pald 8                   Total Costs     Amount
          Cate o                                                                         Bud et           Chan es         vera es     Final Coat    Accrued     Commitments     to Date      Remalnln
          Summa : Creative -Print

          One SheetlHorizontal Banner
 110201     Art Direction Fees                                                             100,000            83,263                     183,263      183,263           -        183,263             -
 110203     Mechanical 8 Prod.                                                              12,000           (12,000)                        -            -             -            -               -
 110207     Retouching                                                                                                                       -
 110202     Copy writing                                                                     4,500            (3,000)                      1,500        1,500           -           1,500            -
 110208     Pholo Shoot                                                                     15,000           (15,000)                        -            -             -             -              -
 110205     One SheetPrinling                                                               25,000             3,277                      28,277       28,277           -          28,277              (0)
 110204     Mini Poster Printing                                                            12,000            11,331                      23,331       23,331           -          23,331               0
 110206     Postcards                                                                          -                                             -            -
 110299     Other One-Sheet                                                                    -                                             -
               Total One Sheet                                                             168,500            67,871           -         236,J71      236,371           -        236,371                  0

          Teaser One Sheet
 110701     Teaser One Sheet Art Direction Fees                                                                                              -            -             -
 110703     Teaser One Sheet Mechanical 8 Prod.                                                                                              -            -             -
 110704     Teaser One Sheet Retouching                                                                                                      -
 110702     Teaser One Sheet Copy writing                                                                                                    -            -
 110705     Teaser One Sheet Printing                                                                                                        -
 110706     Teaser One Sheet Mini Poster Printing                                                                                            -            -             -
 110799     Teaser One Sheet Other
               Total One Sheet                                                                   -                -


          Outdoor Print
 110401     Art Direction Fees                                                                   -                                            -
 110402     Mechanical &Prod.                                                                    -                                            -
 110403     Retouching
 110404     Copy writing                                                                         -                                            -
               Total Outdoor Print

           tan                                              Cost Per        #
 110601      Art Direction Fees                                                                -
 110602      Mechanical 8 Prod.                                                                -
 110603      Relouching                                                                        -
 110604      Standee Priming                                _   _,~    _ ,__                75 000             53 074                     21 926       21 926                      21 926            -
                TotalStandees                                                               75,000            (53,074)          -         21,926       21,926           -          21,926            -
                                                            Cost Per        #
 110502 Review Blow UPs                                    _.. _ ... _ ._    ..-..                                                                        -             -                            .

 110101 Banners                                                                                  -

          Other Printed Materials
            AR Direction Fees                                                                    -
            Mechanical 8 Prod.                                                                   -                                            -
            Relouching                                                                           -
            Olher Materials Printing
               Total Other Printed Materials

 110501 Print Ads Prod                                                                      10,000             18,215                      28,215      28,215           -          28,215             -

        Misc. Materials -Artwork (non-vendor)
 110102 Misc. Materials - Nlwork                                                             8,000              7,668                        334          334           -             334                 0
        TotalCreative Print                                                                261,500             25,346                    286,846      286,846                     286,846                 0)




T:~Accounting Shared\Film P&A Reports\Chef~Chef Cost Report 4-20-15 -With AWARDSSummary Budge[                                                                                              4/20/2015437 PM
                                     Case 18-12012-LSS                              Doc 387-1                    Filed 11/19/18                      Page 26 of 52
                                                                                                 OPEN ROAD FILMS
                                                                                              MARKETING COST ANALYSIS
                                                                                                        C EF
                                                                                                   BUDGET:$12.2MM
                                                                                               RELEASE DATE: May 9, 2014
                                                                                              GENRE: ROMANTIC COMEDY
 A/C No                                                                                               Updated as oC 4/20/15

                                                                                                                        (Savings)/0     Estimated      Pald 8                    Total Costs     Amount
           Category                                                                       Budget           Changes        vereges       Final Cost    Accrued      Commitments     to Date      Remaining
           Summa : Creative • AudfoNisual

           Teaser Trailer
 115201      Creative 8 Supervisory                                                               -                                            -
 115202      Graphics                                                                             -                                            -            -
 115203      CoPY
 115204      Finish Fee                                                                           -
 115205      Sound Finishing                                                                      -                                            -
 115206       Narration                                                                           -                                            -            -
             Elements                                                                             -                                            -
 115209      Picture Finishing                                                                    -                                            -
 115210      Trensfers                                                                            -
 115211       Delivery to Distribution                                                            -                                             -
 110117      Production Materials                                                                 -                                             -
 1 75213     Teaser Trailer Screening                                                                                                           -                          -
                 Total Teaser Treiler                                                             -               -

           Trailer
 115101       Creative 8 Supervisory                                                        190,000            56,375                      246,375      246,375            -         246,375             -
 115102       Graphics                                                                       35,000            13,188                       48,188       48,188            -          48,188                  1
 115103       COPY
 115104       Finish Fee                                                                      5,000            (2,000)                       3,000        3,000            -           3,000             -
 115105       Sound Finishing                                                                24,000            (1,000)        (2,215)       20,785       20,786            -          20,786              (1)
 115106       Narration                                                                       5,000            (5,000)                         -            -              -
115108,       Delivery to Creative Vendors                                                      -              12,048                       12,048       12,048            -          12,048                 1
 115109       Picture Finishing                                                              80,000           (22,199)                      57,801       57,801            -          57,801                 0
 115110       Misc. Transfers                                                                   -                                              -
 115111       DeliveryloDistribulion                                                         16,000           (15,017)           103         1,086        1,086            -           1,086                  0
 115112       Production Materials                                                            4,000               (65)        (2,623)        1,312        1,313            -           1,313                 (1)
 115113       Trailer ScreeNng                                                                  -
                 TotalTrailer                                                               359,000            36,330         (4,735)      390,595      390,594            -         390,594                  1

           TV Soots
 115301      Creative                                                                       390,000          (183,957)                     206,043      206,043            -         206,043                  0
 115302      Graphics                                                                        70,000           (23,859)         (766)        45,375       45,375            -          45,375                 (0)
 115303      Copy                                                                               -                                              -            -              -
 115304       Narration                                                                     105,000           (74,703)         (297)        30,000       30,000            -          30,000             -
 115305      Sound Finishing                                                                    -                 -                            -
 115306      Finish Fee                                                                      40,000           (24,588)        (3,412)       12,000       12,000            -          12,000             -
 115307      Picture Finishing/Sound Finishing                                              150,000           (51,916)                      98,084       98,084            -          98,084             -
 11530b      Delivery to Creative Vendors                                                       -                 820                          820          820            -             820             -
 115305      Delivery to Web and Other Media                                                    -                                              -            -
 115316      Shipping (Media Buy)                                                           188,000          (153,615)                      34,385       34,385            -          34,385                  0
 115311      Shipping -Media Vu                                                              12 000               599                       11 401       11 401                       11 401                  0
                 TotaITV Spots                                                              955,000          (512,417)        (4,475)      438,108      438,108            -         438,108                 (0)

 115401       Music Fees                                                                    250,000           (33,000)                     217,000      217,000                      217,000             -

           Dlaltal & Publlclty Content
 115801       Creative                                                                       50,000           (20,000)                       30,000      30,000            -          30,000             -
 115802       Finishing                                                                         -                                               -
                 Total Dlgltal & Publicity Content                                           50,000           (20,000)        (4,475)        30,000      30,000            -          30,000             -

           Radio Soots
 115501      Creative                                                                             -
 115502      Finish 8 Mix
                Total Radio Spots


           Total Creative AIV                                                             1,614,000          (529,087)        (9,210)     1,075,703    7,075,702           -       1,075,702                 1
           Total Creative Print (from prior page)                                           267,500            25,346                       286,846      286,846                     286,846                 0
           Total Creative                                                                 1,875,500           503,741          9,270      1,362 549    7,362,548                   1,362,548                 0




T:\Accounting Shared\Film P&A Reports\Chef~Che(Cost Report 4-20-15 - Wi[h AWAR DSSummary Budget                                                                                                4/20/20154:37 PM
                                    Case 18-12012-LSS                               Doc 387-1                Filed 11/19/18                     Page 27 of 52
                                                                                                OPEN ROAD FILMS
                                                                                             MARKETING COST ANALYSIS
                                                                                                       CHEF
                                                                                                  BUDGET: $12.2MM
                                                                                              RELEASE DATE: May 9, 2014
                                                                                             GENRE: ROMANTIC COMEDY
 A/C No                                                                                           Updated as of: 4/20/15
                                                                                                                     (Savings)10   Estimated      PaidB.                  Total Costs     Amount
          Cate o                                                                         Bud et        Chan es         vera es     Flnal Cost    Accrued     Commitmenh     to Date      Remalnin
          Summa : Research

                                                           Cost Pcr         #
 140101 TV Spot Testing                                 ~ $ . ~ 11,700      ~d -           176,400       (129,600)                     46,800       46,800          -         46,800
 140102 Trailer Testing                                 'S _.11,70D .'      6               75,600         53,100                     128,700      128,700          -        128,700              -

          Recruited Screenlnas
 140203     Screenings Fee                               _ S .__ _ 9,B9G   . 2,             20,000           3,267                     23,267       23,267          -          23,267                 (0)
 140202     Screenings Expenses                                                              5,000          (3,687)                     1,313        1,313          -           1,313                  0
 140201     Film maker travel
               Total Recruited Screenings                                                   25,000           (420)          -          24,580       24,580                     24,580                 0

 140103 Focus Groups                                     '. 3   9,EpG ,. . 1 ~ ,               -                                          -            -            -             -               -
 140104 Tracking - NRG                                   ~ S . 24,833 -.        -           25,000        (25,000)                        -            -            -             -
 140105 Exit Surve s                                            5 000 .... ._..             10 000          5 000                       5 000        5 000          -           5 000             -
        Total Research                                                                     312,000        106,920           -         205,080      205,080                    205,080                 0



          $UMma ;Other MarksU~
                                                             cost Pcr       #
         Consultants                                                                           -                                          -            -
         Promo Items                                     ~                                     -                                          -            -
         Media Promotion                                                                       -                                          -            -
iFI~SC41 Misc. Travel                                                                        5 000           7 977                     12 977       12 977                     12 977                 0
         Other Marketln Total                                                                5,000           7,977                     12,977       12.977                     72,877                 0




T:\Accounting Shared\Film P&A Reports\Chef~Chef Cost Report 4-20-15 -With AWARDSSummary Budge[                                                                                          4/20/20154:37 PM
                                     Case 18-12012-LSS                              Doc 387-1                     Filed 11/19/18                        Page 28 of 52
                                                                                                    OPEN ROAD FILMS
                                                                                                  MARKETING COST ANALYSIS
                                                                                                            HEF
                                                                                                      BUDGET:$12.2MM
                                                                                                  RELEASE DATE: May 9, 2014
                                                                                                  GENRE: ROMANTIC COMEDY
 A/C No                                                                                                Updated as of: 4/20/15

                                                                                                                          (Savings)/O      Eatlmatad       Paid 8                   Total Costs      Amount
          Category                                                                        Budget            Changes         verages        Final Coat     Accrued     Commitments     to Date       Remaining
          Summa :Media

                               Media Budget Week 1 (Sl9/14)
 120105 Newspaper                                                                               -              257,640                        257,640       257,640           -        257,640                  0
        Television /Radio Advertising                                                    16,662,650        (16,662,650)                           -             -             -            -                -
 120101     Network                                                                                                                               -             -             -            -                -
 120102    Cable                                                                                               112.340                        112,340       112,339           -        112,339                  1
 120111    Cable Production                                                                                                                       -             -             -            -
 120103     Hispanic                                                                                                                              -             -             -            -                -
 120104    Spo[TV                                                                                              113,241          (11,726)      101,515       101,515           -        101,515                  0
 120108 Magazine Advertising                                                                                                                      -             -             -            -                -
 120109 Trade Advertising                                                                                                                         -             -             -            -                -
 120106 Internel Advertising - Digi[al                                                             -           180,500           (7,207)      173,293       173,293           -        173,293                  0
 120107 Outdoor Advertising                                                                                                                       -             -             -            -
 120110 Media Buy Radio                                                                                                                           -             -             -            -                -
 120900 Media -Other                                                                                            25,000                         25,000        25,000           -         25,000              -
 121112 In Theatre Media                                                                    350 000            350 000
        Week 1 Media Total                                                               17,012,650        (16,323,929)         (18,933)      669,788       669,787           -        669,787                  2

                              Media Budget Week 2 (5116114)
 120205 Newspaper                                                                                              252,627                        252,627       252,627           -        252,627                  0
        Television / Radio Advertising                                                                                                            -             -             -            -                -
 120201    Network                                                                                                                                -             -             -            -                -
 120202    Cable                                                                                               537,343                        537,343       537,343           -        537,343                  0
 120211    Cable Production                                                                                                                       -             -             -            -
 120203    HispaNc                                                                                                                                -             -
 120204    SpoITV                                                                                              340,117                        340,117       340,117           -         340,117               0
 120206 Intemel Advertising - Digital                                                                           79,500                         79,500        79,501           -          79,501              (1)
 120207 Outdoor Advertising                                                                                                                       -             -
 120210 Media Buy Radio                                                                                                                                         -                           -               -
        Week 2 Media Total                                                                                   1,209,587                      1,209,587     1,209,587                   1,209,587                 0

                              Media Budget Week 3 (5123114)
 120305 Newspaper                                                                                              292.871                        292.871       292,871           -        292,871               (0)
        Television /Radio Advertising                                                                                                             -             -             -            -
 120301     Network                                                                                            291,156           (7,875)      283,281       283,281           -        283,281               (0)
 120302    Cable                                                                                               920,253                        920,253       920,253           -        920,253               (0)
 120311    Cable Production                                                                                                                       -             -             -            -
 120303    HispaNc                                                                                                                                -             -             -
 120304    SpotTV                                                                                              529,246                        529,246       529,246           -        529,246                  0
 120306 Internet Advertising - Digital                                                                         355,289                        355,289       355,289           -        355,289                  0
 120307 OutdoorAdvertising                                                                                                                        -             -             -
 120310 Media Buy Radio                                                                                                                           -             -                           -
        Week 3 Media Total                                                                         -         2,388,815           (7,875)    2,380,940     2,380,940           -       2,380,940                 (0)

                              Media Budget Week 4(SI30114)
 120405 Newspaper                                                                                              205,011                        205,011       205,011           -         205,011                 (0)
        Television /Radio Advertising                                                                                                             -             -             -             -
 120401    Network                                                                                                                                -             -             -
 120402    Cable                                                                                                                                  -
 120411    Cable Production                                                                                                                       -             -             -             -
 120403    Hispanic                                                                                                                               -             -             -
 120404    Spot TV                                                                                                                                -             -             -
 120406 Internel Advertising -Digital                                                                           61,000                         61,000        61,000           -          61,000                 0
 120407 Outdoor Advertising                                                                                                                       -             -             -
 120410 Media Buy Redio                                                                                                                           -             -
        Week 4 Media Total                                                                                     266,011              -         266,011       266,011           -         266,011                 0

                               Media Budget Week 5 (616114)
 120505 Newspaper                                                                                              200,801                         200,801      200,801           -         200,801                 (0)
        Television /Radio Advertising                                                                                                              -            -             -             -
 120501     Network                                                                                            759,151                         759,151      759,150           -         759,150                  1
 120502    Cable                                                                                               715,419                         715,419      715,419           -         715,419                 (0)
 120511    Cable Production                                                                                                                        -            -             -
 120503    Hispanic                                                                                                                                -            -             -             -
 120504    Spo~TV                                                                                              492.284                         492.284      492,284           -         492.284                  0
 120506 Internet Advertising -Digital                                                                          275,974                         275,974      275,974           -         275,974                 (0)
 120507 Outdoor Advertising                                                                                                                        -            -             -
 120510 Media Buy Radio                                                                                                                            -
        Week 5 Media Total                                                                                    2,443,629             -        2,443,629    2,443,628           -       2,443,628                  1

                              Media Budget Week 6+(6113114)
 120605 Newspaper                                                                                              381,938                        381,938       381,938           -         381,938                 (0)
 120604   Spo1TV                                                                                                20,719            (484)        20,235        20,235           -          20,235                 (0)

          Week 6+Media Total                                                                                   402,657            (484)       402,173       402,173           -         402,173                 (0)

          Media Total                                                                    17,012,650          9,813,230           27,292      7,372,128    7,372,126                   7,372,126                 2




T:\Accounting Shared\Film P&A Reports\Chef~Chef Cost Report 4-20-15 - With AWARDSSummary Budge[                                                                                                   4/20/20154:37 PM
                                       Case 18-12012-LSS                                      Doc 387-1             Filed 11/19/18                        Page 29 of 52
                                                                                                     OPEN ROAD FILMS
                                                                                                   MARKETING COST ANALYSIS
                                                                                                            CHEF
                                                                                                       BUDGET: $12.2MM
                                                                                                   RELEASE DATE: May 9, 2014
                                                                                                   GENRE: ROMANTIC COMEDY
 A/C No                                                                                                  Updated as oC 4/20/15

                                                                                                                           (Savingsu0       Eatlmated       Paid &                    Total Costs     Amount
          Cate o                                                                                Bud et        Chan es        vera ea        Final Cost     Accrued      Commitments     to Date      Remainln
          Summa : Distribution
                                                                 Cost Per         #
200101    Trade Screenings                                                                         8,000            (347)                        7,653         7,653           -            7,653             -
200102    Marquees/Banners                                                                        30,000          15,993           (976)        45,017        45,017           -           45,017              (0)
200103    Trailer(fheatre Checks                                                                  25,000          (2,500)                       22,500        22,500           -           22.500             -
200104    One Sheet /Standee Installment                                                          40,000         (37,582)        (1,528)           890           890           -              890             -
200105    Fulfillmenl (incl Mktg 8 Promo Items)                                                  130,000         (50,827)        (2,219)        76,954        76,454           500         76,954               0
200106    Trailer Fulfillment - 35 mm                                                             35,000         (35,000)                          -             -             -              -               -
200504    Promotional ltems                                                                       15,000         (10,068)        (1,149)         3,783         3,783           -            3,783               0
200198    Other Distribution-Distribution                                                         10 000           8 259                         1 741         1 741           -            1 741               0
          Total Distribution Expenses                                                            293,000        (128,590)        (5,872)       158,538       158,038           500        758,538               0



          Summa :Prints

                                                                 Cost Per         #
200301    Digital Negative (to be delivered)                                                          -                                             -             -
200302    Inlermediates (to be delivered)                                                             -                                             -             -
200303    Caplions (or DCP                                                                          1,600          4,072                          5,672         5,672           -           5,672               (0)
200304    Audio Q.C.                                                                                  500           (500)                           -             -             -             -
200321    Hearing Impaired Mix                                                                      3,500         (2,325)                         1,175         1,175           -           1,175             -
200323    Narrative Description                                                                     4,000            917                          4,917         4,917           -           4,917                0
200305    Digital Master                                                                           16,000         (7,817)                         8,183         8,183           -           8,183               (0)
200306    Digital Copies (All-In)                                 $B5       ~ ~-'1.833            280,500          6,927           (445)        286,982       286,982                     286,982               (0)
          Key Fee                                               817.50       .' 1,833              57,750        (57,750)                           -             -             -             -
200307    Additional Key Fee -Multiple Screens                  $17,50            95                3,500         (2,500)         (1,000)           -             -             -             -               -
200308    VPF (Virtual Print Fee)                            '„ ~ 5660 - _,'.~~`~~,~g4          2,790,000     (1,511,311)        (94,535)     1,184,154     1,184,153           -       1,184,153                 0
          Secondary VPF runs             ~~~ 1 ~~3   ~                                    _        30,000        (30,000)                           -             -             -             -               -
200309    Non-release Prints                                     ~~~300.          0                   -                                             -             -
                                            p~INTS                                                210,000       (210,000)                           -             -             -             -
200310    35mm Prints                                            52,100           0
200318    35mm Print Storage          'y    1,544        -                                          1,000         (1,000)                           -             -             -             -
200320    Spanish Subtitles             •~~ RUN ~~                                                 10,400         (6,305)                         4,095         4,095           -           4,095                 0
200314    Optical Sound Tracks (lo be ~f                                                                                                            -
200315    Check Print                                                                               2,000         (2,000)                           -            -              -             -               -
200316    DTS License                                                                                 -
200317    Quality Control DCP 8 VM                                                                  1,500         (1,500)                           -            -              -             -               -
200319    3-D Glasses                                                                                 -
200399    Miscellaneous Print Costs                                                                 1 600          1 600                                                        -             -
          7otal Print                                                                           3,413,850     (1,822,692)        (95,980)     1,495,178     1,495,178           -       1,495,178                 0

          Summa : Traller/Teaser Trailer Phntln
                                                                 Cost Per         #
 200201   Digital Trailer to Theatres                                                             40,000          (2,703)           (44)        37,253        37,253            -          37,253                 0
 200202   Teaser Trailer frailer Printing                                                            -                                             -             -
 200203   Trailer Printing                                                                        80,000         (80,000)                          -             -              -             -               -
 200204   Trailer Check Print                                                                        500             500                                                        -             -
          Total Trailer Println                                                                  120,500          83,203)           (44)         37,253       37,253                       37,253                 0

          Summa : Shl       in
                                                                 C osl Per        #
200401    Print Shipping                                     ~      5180 _ ,                      27,000         (27,000)                           -             -             -             -               -
20040e    Non-release Print Shipping                         _    _ ,_       _   _ __ _              -
200403    Sewre Shipping                                                                             -
200404    Shi in                                                                                  10 000           9 703                           297           297                          297                 0
          TotalShlpping                                                                           37,000          36,703                           297           297                          297                 0



          DISTRIBUTION OTHER

 200501   Anti-Piracy                                                                             28,800         (16,035)         (2,594)        10,171       10,171            -          10,171                 (0)
 20050E   TV Editing                                                                              20,000         (20,000)                           -            -              -             -
 20050E   NetFlix                                                                                  3,200                          (2.057)         1,143        1,144            -           1,144                 (1)
 200507   Universal Delivery                                                                      10,000          (3,287)                         6,713        6,713            -           6,713                  0
 20050E   Paramount                                                                                4,000          (2,293)                         1,707        1,708            -           1,708                 (1)
 200505   Swank                                                                                    4,000          (4,000)                           -            -              -             -
 200516   LegalFees                                                                               30,000          47,060                         77.060       77,060            -          77,060             -
 200511   Gross Tracking (Rentrak)                                                                25,000         (16,667)                         8.333        8,333            -           8,333              (0)
 200511   Distribution Tracking (TDS)                                                             40,000         (39,700)                           300          300            -             300             -
 20051'   Insurence-Errors 8 Omissions                                                            10,000           3,640                         13,640       13,640            -          13,640             -
 200514   MPAA Rating                                                                             15,000         (15,000)                           -            -              -
 20051f   Complelion Bond                                                                         10,000         (10,000)                           -            -              -             -               -
 200195   Other Distribution-Music Clearances                                                     12,000           3,824                         15,824       15,824            -          15,824             -
 200595   Other Distribution                                                                       3,500           1,898             121          5,519        5,519            -           5,519             -
 20051E   Taxes Remittances(Use Tax)                                                              15 000           5 938                          9 062        9 062            -           9 062             -
          Total Other Distribution                                                               230,500          76,498          (4,530        149,472      149,473                      149,473                 1




T:~Accoun[ing Shared\Film P&A Reports\Chef~Chef Cos[ Report 4-20-15 ~ With AWARDSSummary Budget                                                                                                     4/20/20154:37 PM
                                       Case 18-12012-LSS                            Doc 387-1                     Filed 11/19/18                        Page 30 of 52
                                                                                              MARKETING COST ANALYSIS
                                                                                                        CHEF
                                                                                                   BUDGET:$12.2MM
                                                                                               RELEASE DATE: May 9, 2014
                                                                                              GENRE: ROMANTIC COMEDY
 A/C No                                                                                                Updated as of. 4/20/15

                                                                                                                          ..(Savings)/O    Estimated      Pald 8                      Total Costs     Amount
           Category                                                                       Budget            Changes           veroges      FinalCast     Accfuad        Commltmenta     toDate       Remaining


                                                                                                                                                                                                                  .....
           AWARDS Summa         of Coats

           Summary of Costs
           Advertising                                                                       50,000             15,000            9,000        74,000        74,000             -          74,000             -
           Screeners                                                                         99,000             20,560             (588)      118,972       118,971             -         118,971                  0
           Talent                                                                            12,500            (11,116)             -           1,384         1,384             -           1,384             -
           Hard Goods                                                                           -                  -                -             -             -               -             -
           HFPA/Golden Globes                                                                30,000             (2,642)          (3,276)       24,082        24,082             -          24,082              (1)
           Screenings                                                                        16,000            (11,334)          (3,791)          875           875             -             875             -
           Awards Shows                                                                      10,500                -            (10,500)          -             -               -             -               -
           Events                                                                               -                  -                -             -             -               -
           Awards Agency                                                                     25,000            (10,467)          (6,199)        8,334         8,333             -          8,333                   0
           Submission Fees                                                                    3,000                -               (369)        2,631         2,631             -          2,631                   0
           Reimbursements (if applicable)                                                       -                  -                -             -             -               -            -
           Miscand Contingency Funds                                                          2 000                -              1 478           522           522             -            522                   0
              Total AWARDS Costs                                                            248,000                              17,201       230,799       230,799                      230,799                   0


           AWARDS
           Advertlsina
 132007       Media Costs -Print                                                             37,500            (13,500)                        24,000        24,000             -          24,000             -
 13200:       Metlia Costs -Online                                                            6,000             (6,000)                           -             -               -             -               -
 13201(       Media Cosls - TV
 132017       Media Costs -Trade Ads                                                               -             24,000           9,000        33,000        33,000             -          33,000             -
 13200f       Media Cosls -Radio                                                                                                                  -             -
 132001       Media Costs -Outdoor                                                                                                                -             -
 13200:       Media Buy-Shipping                                                                                                                  -
 13200E      Finish Fee                                                                                                                           -             -
 13200<       Creative Cosls                                                                  6 500              10 500                        17 000        17 000             -          17 000             -
                 Total Advertising                                                           50,000              15,000           9,000        74,000        74,000             -          74,000             -

           Screeners
 132107         Production of Screeners                                                       9.000              11,334                        20,334        20,334             -          20,334             -
 13210:         Shipping of Screeners                                                        85,000              10,467           (588)        94,879        94,879             -          94.879                  0
 13210::        Mailing Lists                                                                 5 000               1 242                         3 758         3 758             -           3 758
                TotalScreeners                                                               99,000              20,560           (588)       115,273       118,971             -         118,977                  0

           T    nt
 13220:        TalenlTravel                                                                    7.500             (6,616)                         884            884             -             BB4             -
 13220:        Hair 8 Makeup/Stylist                                                           5 000              4 500                           500            500                          500
                  Total Talent                                                                12,500            (77,716)            -           1,384          1,384            -           7,384

           Hard Goods
 132301      Screenplays                                                                           -                                              -
 13230:      "Color" mailers
                Total Hard Goods

           HFPAIGolden Globes
 132401      HFPA Screenings                                                                    -                                                 -
 13240:      HFPA Events                                                                        -                                                 -
 13240:      HFPA Mailings/Giles                                                             10,000                                (918)        9,082         9,082             -           9,082                 (0)
 13240<      HFPA Agency (Nadia Bronson 8 Assoc)                                             20 000               2 642           2 358        15 000        15 000                        15 000                  0
                Total HFPAIGolden Globes                                                     30,000              (2,642)         (3,276)       24,082        24,082             -          24,082                 (1)

           Screenings
 13250.      Pre-nomination Screenings                                                           -                                               -              -               -
 13250:      GuildScreenings                                                                  15,000            (11,334)         (2,791)         875            875             -             875             -
 13250:      Screenings Special Events                                                           -                                               -              -
 13250'      Trade Screenings (Variety Screening, genres, etc)                                   -                                               -              -
 13250:       Moderator Fees                                                                   1 000                              1 000                                                                       -
                 TotalScreenings                                                              16,000            (11,334)         (3,791)          875           875                           875             -

           Awards Shows
 13260'.     Award Shows-Tables(NBR, Golden Globes)                                           10,000                            (10,000)          -              -              -             -               -
 13260:      Award Shows-Tickets                                                                 500                                500                                         -                             -
               Total Awards Shows                                                             70,500                -           (10,500)                         -

 13270'. Events

 13280'. Awards Agency                                                                        25,000            (10,467)         (6,199)        8,374          8,333            -           8,333                  0

 13290'. Submission Fees                                                                          3,000                           (369)         2,631          2,637                        2,637                  0

 13295' Reimbursements (If applicable)

 13299! Misc and Contingency Funds                                                                2,000                          (1,478)          522            522            -             522                  0

           To[al AWARDS                                                                     248,000                             (17,201)      <27,047     :"' 230,799                     230,799                   0




T:~Accoun[ing Shared\Film P&A Reports\Chef~Chef Cost Report 4-20-15 - Wi[h AWARDSSummary Budget                                                                                                     4/20/20154:37 PM
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 31 of 52



                         EXHIBIT 4

        Sous Chef Email Correspondence on Audit Issue
                  Case 18-12012-LSS                        Doc 387-1              Filed 11/19/18                  Page 32 of 52




From: Ryan Dunner <rdunner@greenhassonjanks.com>
Sent: Tuesday, August 15, 2017 5:40 PM
To: Linda Garris <IMCEAEX-
_o=ExchangeLabs_ou=Exchange+20Administrative+20Group+20+28FYDIBOHF23SPDLT+29_cn=Recipients_cn=72dcaba44cfa44989a3835510941be72
Iga rris+40open roadfiIm s+2Ecom @na m prd05,prod.outlook.com>
Cc: Peter Klass <pklass@greenhassonjanks.com>; Alexa Platt <aplatt@openroadfilms.com>; Irene Verdiyan <iverdiyan@openroadfilms.com>
Subject: Re: Chef Participation Audit at Open Road

Linda,

Thank you for the requested data, I will review and reach out should I have any questions. I will also reach out shortly[o coordinate a date to come
ou[ to your offices for fieldwork. Thanks in advance for your help.

Regards,
Ryan

On Aug 15, 2017, at 4:37 PM, Linda Garris <learris ~~ ooenroadfilms.com> wrote

         HI Ryan,

         The docurnents requested in Req 3A will be available For you to inspect Burin@,fieldwork

         Regarding Req 3H, please seethe attached.

         I n response to Rey 3C,[he TDS report represents all of the actual cash paid to us(or the theatrical Film rental and there are no charges
         netted against these gross revenues. That said, we did deduct the AMC credit card fees described in Req 38 from the amounts
         orisinally billed to AMC because we did not receive that cash. the overall settlement rate fur ChejIs reasonable based on the :1S-week
         run of this title.

         Please let us know when you would like to schedule fieldwork to begin for the Chef audit, or if you have any additional questions.

         LINDA GARRIS
         CONTROLLER
         12301 ~Nilshlre Blvd. Suite 600
         Lns Angeles, CA 900L5
         General (310) 696-7575 Direct (310) 696-7524
         <imaee(101.ina>>:iinaee007.ioe><imaee003.Ioe>


         From: Ryan Dunner [mailto:rdunnerCal9reenhassonianks.com]
         Sent: Thursday, July 13, 2017 2:20 PM
         To: Linda Garris
         Cc: Peter C. Klass
         Subject: RE: Chef Participation Audit at Open Road

         ❑nda,

         Attached is the updated request Ilst for "Chet" to reflect what has been provided and what is currently ouutariding. Note new requests
         3A, 3ft, 3L that have been added. Please let me Imow should you have any questions. Thanks in advance for all your help.

         fie~ards,
         R yan

         Rv:~n Druwer
         $oPervisiug $euior Associate
         Couiract ('ompliancel~ Foi~ens~rs

         Grecu Flesson .Janl:s
         in99o'Wils}iire [~otilcearel. i6tl~ I~'loi,ir
         Los:'u~~eles. CA 9002.{
         ~awn~.s_raenlu~ssouiai~ks.cutn

         3 ~o.H-;j.iG9i'C
         3io.8~3.GGoo F'
         Case 18-12012-LSS                         Doc 387-1            Filed 11/19/18                 Page 33 of 52



rdnnnerG~;•,menh~ss~r~anks.com

,1n Indupandentai7ember~~}1/LI37nternnlionnl


From: Linda Garris [mailto l~arrls(iluoenroacifilms.co
Sent: Thursday, June 29, 2017 4:35 PM
To: Ryan Dunner <rdunner[n~ereenhassorUanks.com>
Ct: Peter C. Klass <nklassi~~~reenhassorUanks.corn>
Subject: RE: Chef Participation Audit at Open Road

Attached

LINDA GARRIS
CON1 IiOLLFR
12301 ~Nilshire Eilvd. Suite 600
Los Angeles, CA 90025
General (310) 696-7575 Direct (310) 696-7524
<image001.joe><ImaeeDQ2.iog><irnage003.1oe>
                        _.                          __            _
From: Ryan Dunner [mailro~rdunner[alq~enhassonianks.com]
Sent: Thursday, June 29, 2017 1:04 PM
To: Linda Garris
Cc: Peter C. Klass
Subject: RE: Chef Participation Audit at Open Road

Linda,

Can yuu kindly provide the raw data dump of Fdm Rental by Theatre for Chef?

Regards,
Ryan

Itvan I)um~cr
Supervi<iri;; Seuior Asrocix~te
Cor~tricl Gomp]itu~ce ~ ]?ur~nsics

Green 1las.sou.lanks
io990 G1'il.hire Rcnil<;~~aril, i6iht'looi
Lus .~ln;;eles, CA X7002.}
w~.ev rrecan hs.csnnia rikvrom

3l q.3?3. ~ tigl "f`
:3to.8?:;.6(ioo P
 rAu n n rrG4~~•ei^u ha csorp an ks.corri

:ln Inde~pendentDdeniber tJ71L,13 IirPernntiunn(


From: Linda Garris [mail ~ Igarri~~openroadfilms.comJ
Sent: Wednesday, June 28, 2017 10:49 AM
To: Ryan Dunner<r~lunner(a~ereenh~~ssoniznks.coi7i>
Ct: Peter C. Klass <oklassla~greenhassoniankstom>
Subject: RE: Chef Participation Audit at Open Road


 Ryan,
 It is our policy not to provide Box Office by Theatre or Settlement % by Theatre. We have already provided Box Office by Branch which
 is the greatest level of detail we will supply. We can provide you the Information that we have already given you (Film Rental by
Theatre) in the form of the raw data from TDS dumped directly into Excel, but then it will not be sorted and totaled by branch as you
had requested, Please let me know if you want the raw data dump of Film Rental by Theatre for Chef(in Excel format).



 LINDA GARRIS
 CONTROLLER
 1')30:1. Wilshire Hlvd. Suite fi00
 Los Angeles, CA 900L5
 General (310) 696-7575 Direct (310) 696-7524
 <imae 1 1 ip~*~ ~ImageQp2 lua'<imaPe003 ioP>


From: Ryan Dunner [mailto rdunnerCa~9reenhassoman s com]
Sent: Thursday, June 22, 2017 2:51 PM
To: Linda Garris
Cc: Peter C. Klass
           Case 18-12012-LSS                            Doc 387-1            Filed 11/19/18                   Page 34 of 52



 Subject: RE: Chef Participation Audit at Open Road

 Linda,

 Thank you for the providing the schedule of Box Office Receipts by Branch. Unfortunately the theatrical support we are requesting is
 the Inception to Date report supplied directly from TDS (not summarized in Excel) that includes all theatrical runs of Chef at all exhibited
 theatres to date and includes the following information: Branch, Circuit, Theatre, City, Playdate, Gross, Settlement ~, Film Rental Paid.
 If this level of detail is deemed too confidential to provide over email, we would be more than happy[o review at your offices.

 Please let me know should you have any questions. Thanks in advance for all of your help.

 Regards,
 Ryan



]ivan Ih~mier
Snper~-isiug Seuior 1s;oci~t~
l'oiilrrcl (.'on~pliunce ~ l~'arensics

 Creuu Flasson Janks
 to~~9oYVil,hire I;oulc~artl, ~fithfloor
 Los Angeles. (:'1 gppz.4
 wtic~,~ ~reimtuisengjanks ~~.om

 3i u.9-;;.~ ti9 i 'C
 3to.fl-3.(i6no P
 rriiinna,r(n;an~enhnssnnian ks.rom

 A n Independent A9i~rnbir nfl~7lY, Inleruafinnal


 From: Linda Garris fmailto l~arrfs(a1oornroadfdrns.rorn]
 Sent: Tuesday, June 20, 2017 4:59 PM
 To: Ryan Dunner <rdunner(a)greenhassortiankscom>
 Cc: Peter C. Klass <pklass na greenhassonj~nks.com>
 Subject: RE: Chef Participation Audit at Open Road


 Hi fiyan &Peter',
 A ttached please Find a listing of Dox Office Receipts by E3ranch. This fs Che highest level of Dox Office deCail we will provide.


 LINDA GARRIS
 CONTROI.I.F:R
 1 301 Wilshire E31vcl. Sui[e 600
 Los F~n~;el~s. C~ 900?5
 General (310) ii96-7575 Direct (310) 696-7524
:irnagP001 ink><fmag~(           jg~><iniage001.ioe;.


 From: Ryan Dunner [mail[o:rdunnerCalgreenhascomanks.com]
 Sent: Monday, June 19, 2017 3:23 PM
 To: Linda Garris
 Cc: Peter C. Klass
 Subject: RE: Chef Participation Audit at Open Road

 L inda,

 After reviewing,[he support provided on Friday, it appears we are still missing the box office numbers for all the runs. Can you kindly let
 us know when we can expect those?

 Thanks in advance For all your help.

 Regards.
 Ryan


 Ryan I)unner
 SuPeivisiug Si:nior 4ssoci~rte
 Coulracl Corrcpliance & f~~orcnsics

Green IIatiscrn Janks
 iogqo Wilshire P>oula~~~ard, ifilV~ L~`loor
I,o Angeles. CA 9ooaq
"~w'~v.~zr~Ten ha.soryi n u ks.cu m
          Case 18-12012-LSS                                Doc 387-1       Filed 11/19/18                  Page 35 of 52



3to.8?3.~(i91 7'
3io.8~;.GGoo F
rdiionerCn~reenha,s~~rpai~ks.coiit

.4ri Gidepenri~~rrt 1~Ieniber ~ifIIL137ri1E~rnafi+>n~'i(


 From: Linda Garris [mails rl~arrlsCc~ > > nro;~ i{ilrnc. yin]
Sent: Friday, June 16, 2017 6:10 PM
To: Peter C. Klass <pklass(~ereenhassonianl<s.com>
Ct: Ryan Dunner <rdunner~a~greenhassonianks.curn>
Subject: RE: Chef Participation Audit at Open Road


 H i Peter & liyan,
 Attached please find an excel file containing the detailed list of theatrical receipts 6y branch and theatre that you had requested. Once
 you have made selections from these cash receipts, we will obtain the backup and then we should schedule an appointrnenf (or you to
 come to our offices and review all the documents we have accumulated for you.


 LINDA GARRIS
 CONTROLL[R
 12301 4Nilshire Blvd. Suite 600
 Los Angeles, CA 90025
 General (310 696-7575 Direct (310)696-7524
 <imaE,~l_tl_,jpg><iinapCQ~Jag><image003.ioP>
        l


 From: Peter C. Klass [mail n nklassCa~g~ rnhaSv~ni n c, om]
 Sent: Friday, June 09, 2017 4:27 PM
 To: Linda Garris
 Cc: Ryan Dunner
 Subject: RE: Chef Participation Audit at Open Road


 Thanks very much Linda. I ain going nn a business trip to Europe and will be back nn the 2.7.`Y. I will he active on email and perhaps Ryan
 can address.


 Regards, Peter


 From: Linda Garris [mail o l arn~(alop nroadfilms.
 Sent: June 09, 2017 4:07 PM
 To: Peter C. Klass
 Subject: FW: Chef Participation Audit at Open Road

 Fil Peter.
  have all the requested rnai'erit'ils gathered but un'forTunately Alexa was noC able to review them prior to her deparCure for a business
 trip from which she will return on Thurs 6/15/17. Once she pets back and reviews them I will send them to you immediately.


  Irna~ine you will also want to make selections from the cash recei~Ys, and Then iC shouldn't tike more than a few days for us iv get that
 documentation assembled. Then we can set a date for you to review everything at once.


 A pologies for the delay.


 LINDA GARRIS
 CON fR01.LFR
 1J30]. Wilshire Hlvd. Suite Fi00
 Los Angeles, CA 90025
 General (310) 696 7575 Direct (310)696 7524
 <im~~P(01 j~>.im~'e€.~D~jRg><image003 'm~>


 From: Linda Garris
 Sent: Tuesday, June 06, 2017 6:54 PM
 To: 'Peter C. Klass'
 Cc: Alexa Platt; Felicia Douglass; Steven Sills
 Subject: RE: Chef Participation Audit at Open Road

 I'll get hack to you within a couple of days on this.


 LINDA GARRIS
 CONTROLLER
  1")307. ~Nilshire Nlvd. Suite Ei00
 Los Angeles, CA 90025
 General (310) 696-7575 Direct (310) 696-7524
 <Imape001 ioa><ima~eC~02j~e5<imaee003.1oe>
           Case 18-12012-LSS                        Doc 387-1                Filed 11/19/18                  Page 36 of 52




From: Peter C. Klass [mailto:n klass(o~greenhassonianks.com]
Sent: Tuesday, June 06, 2017 9:20 AM
To: Linda Garris
Cc: Alexa Platt; Felicia Douglass; Steven Sills
Subject: FW: Chef Participation Audit at Open Road

Fii Linda,

A ny update? Please note I will be out of the country on business froir7 Ei/1]. to 6%2'.L Vlease advise when I can expect to receive the
requested inforrna[ion and set up a date to review the agreements in your office.

Kind regards,
Peter
                                                               _                                   __
From: Peter C. Klass
Sent: May 22, 2017 9:25 AM
To: 'Linda Garris'
Cc: Alexa Platt (~pla Ca onenroadflms.com); Felicia Douglass (fdo~glass~a onenroadfilms.com); Steven Sills; Kyle Kazanjian-Amory
Subject: RE: Chef Participation Audit at Open Road

H i Linda,

Thank you for the Information, the updaCed the request list Is attached. Please note I have made fi.irt~Yier requests (hlghligYiCed In yellow)
along with transactional selections in the subsequent tabs.

Also, I wanted to schedule a date to review the contracts at your office. I think half a day will suffice. My avallabilfty as follows: 5/26,
5/31, 6/1. Please advise if these dates work.

If you have comments/questions please don't hesitate to contact irie.

Kind regards,
Peter



Peter IZlad.s,('I'E
tienior htanneur- L:nteitainmen! R tit ~dia

Green Ilnsso~ ,J;mks
;3tu.8^.3b;~a8 T
 i kl:~s<,r ort~enh,!e..n ifunl::.rnm




From: Linda Garris [mail o:l~ric(alopenroadflms.rom]
Sent: May O5, 2017 5:10 PM
To: Peter C. Klass
Cc: Alexa Platt; Felicia Douglass; Steven Sills
Subject: RE: Chef Participation Audit at Open Road

HI Peter,

Please find attached our responses to your Requests Nl, #2,!73 and Ifi6. Note that Chere may be one or more worksheeCs in the excel
files.

Requests k4 and N5, for the Netfllx and Universal contracts, will be made available for your perusal when you are at our offlres.

Please let me know If you have questions.



LINDA GARRIS
CONTROLLER
12301 ~Nilshlre Blvd. Suite 600
Los Angeles, CA 90025
General (310) 696-7575 Direct (310) 696-7524
<image001_ jpg><imaeeC~0ljpe><image003.1oe>


From: Peter C. Klass [mail o:pklass(a~r~enhassnnian s om]
Sent: Friday, April 28, 2017 1:34 AM
To: Linda Garris
Cc: Alexa Platt; Felicia Douglass; Steven Sills
Subject: RE: Chef Participation Audit at Open Road

HI Linda,
         Case 18-12012-LSS                           Doc 387-1                 Filed 11/19/18               Page 37 of 52




Please let me la~ow when I can expect to receive Information forthe Initial requests (attached) that I have subiliitted some time ado.
You mentioned 4%2.5 previously as a day to kickoff fieldwork which in the past included sending over the initial business records.

 a m looking forward to hearing from you as I would like to update the client on the status.

f?ega rd s,
PFfer


                                          _                           _             _
From: Peter C. Klass
Sent: April 20, 2017 9:32 AM
To: 'Linda Garris'
Cc: Alexa Platt; Felicia Douglass
Subject: RE: Chef Participation Audit at Open Road

Hi Linda,


 checked with the client, April 25~~' works to commence the review for the period from inception to 12/31/16. Can please clarify that
you will he sending items 2,3, and 6(per the Initial request list attached sent on 2/23/17). I presume, 4/25, we would start off by you
sending me the source data capon which we would submit our sample selections and visit your office to review the requested
agreernencs, Or will you send me the requested data ahead of time?

Please let me know. Thank you,
Peter
                                                                                                                           __
From: Linda Garns [mailto:lgarns<a~openroadFilms.com]
Sent: April 11, 2017 7:24 PM
To: Peter C. Klass
Cc: Alexa Platt; Felicia Douglass
Subject: RE: Chef Participation Audit at Open Road

Hi Peter,
ALYached is a copy of Che fully execuCed NDA. Also v copy of the 12/31/16 partfclpation statement(br Chef.


I'~I like to schedule for Tues April 25`r` if that' works for you. Please advise.

LINDA GARRIS
CON I ROI.I..F f2
12301 Wilshire ~Ivd. Suite 600
Los Angeles, CA 90025
General (3]Q) 696-7:i7`~ I)irert (:310) 69Fr7:i24
~imageOUl.j~g>cfrnage002.jng><Irnage00'3.foe>


From: Peter C. Klass [mail o ~~Calgreenha<_cr~nianks.mm]
                              kl
Sent: Wednesday, April O5, 2017 7:23 AM
To: Linda Garris
Subject: FW: Participation Audits (Chef and- at Open Road

H i Linda,

A ny update on Chef' Our client, Sergei Bespalov, is eskfng for a status; I previously told hii7i that we would starC In late March after Lhe
12/16 siaternent wasissued.

Thanks,
Peter



From: Peter C. Klass
Sent: March 21, 2017 12:23 AM
To: 'Linda Garris'
Cc: Pertecto Lopez; Alexa Platt; Steven Sills; Kyle Kazanjian-Amory
Subject: RE: Participation Audits (Chef and- at Open Road

Linda,

Attached please find the signed NDA for °Chef". Nlill you send me a fully executed copy?

W hen you get a chance please let me know the timing of the initial records that I have requested. I understand you are waiting for the
12/16 statement to be issuRd; once it is Issued to the participant, please send me a copy.
          Case 18-12012-LSS                         Doc 387-1            Filed 11/19/18             Page 38 of 52




 thank you, Peter


Pctcr I:lass. CFF;
Senior NI'enager - F.ntert:.iinment & ~ie~ii~v
Green Hasson Janke
3io.8~3.67g8 "I'
~I:I;as ~. yn.,rnhn,s~,,ujinkcc~~m



From: Linda Garris [mailto:IgarrisCalopenroadfilms.mm]
Sent: February 16, 2017 10:58 AM
To: Peter C. Klass
Cc: Perfecto Lopez; Alexa Platt
Subject: Participation Audits (Chef and- at Open Road

H i Peter,
Please fled attached the NDAs far Tfie participation audlYs of hoth Chef and

Both films are currently recelving particlpation statements on asemi-annual schedule. Therefore the "most current' statement dates
for the audits would be those dated 12/:3]/]E fnr each film.

LINDA GARRIS
ASSISTANT CONTkOLLER
1")..30:1. Wilshire Hlvd Suite fiOD
Los Angeles, LA 90025
General (310) f96-7575 Direct (310) 696-?52~
~imaPe(101 ineximaee0p/_in~~x.imaeeD03.ine


From: Linda Garris
Sent: Wednesday, February 15, 2017 6:24 PM
To: 'Peter C. Klass'
Subject: RE: Audits at Open Road

I li Peter,
Far both the Che~and- audits I will send you the NDA foi7iorr'ow.
The Chef audit can begin rn id-March, andthe-audit will he in the queue after Chef has completed fieldwork.
Please send us your initial document request list for Chef at your convenience so we can begin assembling those documents.

Thanks.

 LINDA GARRIS
 ASSISTANT CONTROLL[R
 12301 Wilshire Blvd. Suite 600
 Los Angeles, CA 90025
(iieneral (1310) 696-7575 I:)lrect(310) 636-7_il4
 <in~~,~POOl,jgg><'irna~e002 in~><Im~i~e003.ipc>


From: Peter C. Klass [mail o'~~Calgr
                              kl      e~nl~as_nianks.com]
Sent: Friday, February 10, 2017 1:22 PM
To: Linda Garris
Subject: RE: Audits at Open Road

 H i Linda    Any update? Thanks


From: Linda Garris [mailto: rrisCalopenroadFilms.com]
Sent: February 08, 2017 10:35 AM
To: Peter C. Klass
Cc: Alexa Platt
Subject: RE: Audits at Open Road

 Hi Peter,
 I..et me get back to ynu nn these questions tomorrow.

LINDA GARRIS
ASSI.STANi CONTROLLFIi
7.230]. Wilshire Hlvd. Suite Ei00
Los Angeles, CA 90025
General (310) 696-7575 Direct (310) 696-7524
<irna~eO(ll ion>lima~0(17.J[2~>~image003.1oe>
          Case 18-12012-LSS                                Doc 387-1       Filed 11/19/18                  Page 39 of 52




From: Peter C. Klass [mail n:n klasc(algreenhas~mank~ com)
Sent: Wednesday, February 08, 2017 10:28 AM
To: Steven Andriuuo; Linda Garris
Subject: RE: Audits at Open Road

Hi Steven and I..fnda,

J ust following up on our call (turn January.


     • ~reporC was issued t~o Ornnilab — I will follow up with the client regarding submission t~o you
     • Chef -- The estimated rommencernent date of this limited review was mid to late f~ebruary, i~ th at still the case? Can you
       please send the NDA, if required. Also, please advise on the review period and if yogi need <inyThing from us at t~histime (Initial
       I nformation request Ilst)?
     •     — —Please send the NDA and le[ me know when we can expect to kicktiff. Also, please sdvise on the review
           period and iF you'd like me fo submff [he initial information request list.

l hank you,
Peter


From: Peter C. Klass
Sent: January 04, 2017 11:56 AM
To: 'Steven Andriuuo'
Subject: Audits at Open Road

H i Steven,

-lope you had pleasant holidays.

 was wondering, If you had time for a quick chat rcearding several projects that are In-process or in-queue. tipeclflcally timing of starting
Chef and—

Fllso, wanted to check-in on— as there was the W H tax and payment i,sues that put the audit on hold

Please let me know if you are available far a quick call today or if we can schedule something for' later in the week.

Thank you and regards,
Peter


tienioi 31;marer - [in:ertaiiarncnl & p~t t;din Fiartice

Green Hassnu Jan1:n
gri~.3;:;;.G~09 T
IJ~i1;~C~''~'.nha.,ninnks ram




This email and any files transmitted with it are confidential and intended solely for the person or entity to whom they are
addressed and may contain confidential and/or privileged material. Any review, retransmission, dissemination or other use of,
or taking of any action in reliance upon this information by persons or entities other than the intended recipient is prohibited. If
you have received this email in error please contact the sender and delete the material from any computer.
<Req No 3B -AMC Credit Card Fees.xlsx>
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 40 of 52



                        EXHIBIT 5

               Sous Chef Cure Documentation
                            Case 18-12012-LSS                Doc 387-1          Filed 11/19/18          Page 41 of 52




Sous Chef, LLC
ACCOUNTING STATEMENT FOR THE PERIOD ENDED: June 30, 2018


CHEF
                                                                            Prior Period                Current Period                  Inception To
RELEASE DATE: 05/09/2014                                                Through 12/31/17             01/01/18-06/30/18                     Date

Gross Receipts (GR)
       Theatrical Receipts                                                       12,449,055                             688                12,449,743
       Home Entertainment (1)                                                    11,516,208                          65,318                11,581,526
       Pay Television                                                             7,694,061                             -                   7,694,061
       Free Television/ Network                                                     314,240                         665,678                   979,918
       Non-theatrical                                                               507,805                           3,407                   511,212
       Less: Residuals                                                           (2,038,566)                        (98,690)               (2,137,257)
       Less: Taxes                                                                   (9,062)                            -                      (9,062)
              Total Gross Receipts                                     $         30,433,741         $               636,401         $      31,070,142


Producer Gross Corridor (2)
       10% of Gross Receipts                              10.0%                    3,043,374                         63,640                 3,107,014

Minimum Guarantee                                                                  2,600,000                              -                 2,600,000

Balance                                                                $             443,374        $                63,640         $         507,014
 Less: Previously Paid / (Unrecouped)                                               (443,374)                             -                   (443,374)
Balance Due to Producer / (Unrecouped)                                 $                 -          $                63,640         $           63,640




Note 1: Home Entertainment Gross Receipts and Distribution Expenses as reported by Subdistributor to Open Road Films after deduction of all costs, fees
        and expenses deducted by such Subdistributor. Home Entertainment rights defined per Distribution Rights Acquisition Agreement section 6.b.
Note 2: Producer Gross Corridor breakdown defined per Distribution Rights Acquisition Agreement section 6.(ii) and as amended per Amendment #1 to
          Agreement section 5.
                            Case 18-12012-LSS                Doc 387-1          Filed 11/19/18          Page 42 of 52




Sous Chef, LLC
ACCOUNTING STATEMENT FOR THE PERIOD ENDED: September 05, 2018


CHEF
                                                                            Prior Period                Current Period                  Inception To
RELEASE DATE: 05/09/2014                                                Through 06/30/18             07/01/18-09/05/18                     Date
U.S. Box Office                                                        $         29,184,422         $                     -         $      29,184,422
Gross Receipts (GR)
        Theatrical Receipts                                                      12,449,743                             138                12,449,881
        Home Entertainment (1)                                                   11,581,526                          43,454                11,624,980
        Pay Television                                                            7,694,061                             -                   7,694,061
        Free Television/ Network                                                    979,918                         333,769                 1,313,687
        Non-theatrical                                                              511,212                           1,213                   512,425
        Less: Residuals                                                          (2,137,257)                        (41,467)               (2,178,723)
        Less: Taxes                                                                  (9,062)                            -                      (9,062)
              Total Gross Receipts                                     $         31,070,142         $               337,107         $      31,407,249


Producer Gross Corridor (2)
       10% of Gross Receipts                              10.0%                    3,107,014                         33,711                 3,140,725

Minimum Guarantee                                                                  2,600,000                              -                 2,600,000

Balance                                                                $             507,014        $                33,711         $         540,725
 Less: Previously Paid / (Unrecouped)                                               (443,374)                             -                   (443,374)
Balance Due to Producer / (Unrecouped)                                 $              63,640        $                33,711         $           97,351




Note 1: Home Entertainment Gross Receipts and Distribution Expenses as reported by Subdistributor to Open Road Films after deduction of all costs, fees
        and expenses deducted by such Subdistributor. Home Entertainment rights defined per Distribution Rights Acquisition Agreement section 6.b.
Note 2: Producer Gross Corridor breakdown defined per Distribution Rights Acquisition Agreement section 6.(ii) and as amended per Amendment #1 to
          Agreement section 5.
           Case 18-12012-LSS       Doc 387-1   Filed 11/19/18   Page 43 of 52



Estimates for 9-6-18 through 11-30-18:
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 44 of 52



                        EXHIBIT 6

                    Host Film Contract
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 45 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 46 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 47 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 48 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 49 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 50 of 52
Case 18-12012-LSS   Doc 387-1   Filed 11/19/18   Page 51 of 52
                         Case 18-12012-LSS                        Doc 387-1              Filed 11/19/18                Page 52 of 52




The Host Film Holdings, LLC
ACCOUNTING STATEMENT FOR THE PERIOD ENDED: September 05, 2018
                                                                                                                                                            Page 2
THE HOST
RELEASE DATE: 03/29/2013                                                                       Prior Period                  Current Period          Inception To
                                                                                            Through 12/31/17               01/01/18-09/05/18             Date
North America Box Office                                                                     $       26,627,201            $             -       $     26,627,201
U.S. Box Office                                                                                      23,844,301                          -             23,844,301
Gross Receipts
    Theatrical                                                                                       10,066,475                         -              10,066,475
    Home Entertainment (1)                                                                           16,118,323                      30,899            16,149,222
    Pay Television                                                                                    6,450,678                         -               6,450,678
    Free Television/ Network                                                                          1,258,046                     300,000             1,558,046
    Non-theatrical                                                                                      188,687                          42               188,729
        Total Gross Receipts                                                                         34,082,210                     330,941            34,413,151
Distribution Fees
     Theatrical                                                                   15.0%              (1,509,971)                         -             (1,509,971)
     Home Entertainment (2)                                                       18.0%              (2,901,298)                      (5,562)          (2,906,860)
     Home Entertainment (2) (at $50M Home Entertainment GR)                       17.5%                     -                            -                    -
     Pay Television                                                               15.0%                (967,602)                         -               (967,602)
     Free Television/ Network                                                     15.0%                (188,707)                     (45,000)            (233,707)
     Non-theatrical                                                               15.0%                 (28,303)                           (6)            (28,309)
          Total Distribution Fees                                                                    (5,595,881)                     (50,568)          (5,646,449)
Net Receipts                                                                                         28,486,329                     280,373            28,766,702
Distribution Expenses
     Interest on Distribution Expenses (3)                                                              (658,841)                        -               (658,841)
     Overhead Fee (4)                                                                                   (250,000)                        -               (250,000)
         Theatrical Advertising                                                                     (16,103,282)                         -            (16,103,282)
         Theatrical Prints & Distribution                                                            (4,329,938)                     (21,094)          (4,351,032)
         Theatrical Marketing & Other                                                                (6,302,951)                         -             (6,302,951)
             P&A Subtotal                                                                           (26,736,171)                     (21,094)         (26,757,265)

        Home Entertainment (1)                                                                       (3,121,134)                      (5,534)          (3,126,668)
        Other Expenses                                                                                  (84,613)                      (6,896)             (91,509)
        Residuals (5)                                                                                (1,354,606)                     (19,197)          (1,373,804)
        Taxes                                                                                           (10,547)                         -                (10,547)
            Total Distribution Expenses                                                             (32,215,912)                     (52,721)         (32,268,633)

Subtotal                                                                                             (3,729,583)                    227,652            (3,501,931)

Less:
    Producer Box Office Bonuses                                                                        (300,000)                         -               (300,000)
    Interest on Unrecouped Minimum Guarantee                                                           (442,668)                     (80,914)            (523,582)
    Minimum Guarantee (3)                                                                            (2,200,000)                         -             (2,200,000)
    Fee on Minimum Guarantee Increase (3)                                                               (40,000)                         -                (40,000)
    Assumed Third Party Contingent Compensation: (7)                                                                                     -
         Assumed Meyer Contingent Compensation                                                         (318,849)                      (8,658)            (327,507)
         Saoirse Ronan                                                                                      -                            -                    -
Subtotal                                                                                             (3,301,517)                     (89,572)          (3,391,089)

Balance                                                                                              (7,031,100)                    138,080            (6,893,020)
        Producer Share                                                            82.5%                       -                          -                    -
        Distributor Share                                                         17.5%                       -                          -                    -
                                                                                                              -                          -                    -

  Note 1: Home Entertainment Gross Receipts and Distribution Expenses as reported by Sub-distributor to Open Road Films.
          Home Entertainment rights defined per Distribution Rights Acquisition Agreement section 6.a
  Note 2: Home Entertainment Distribution Fee defined per Distribution Rights Acquisition Agreement section 6.b
  Note 3: Interest calculated per Distribution Rights Acquistion Agreement Exhibit A section 4
  Note 4: Overhead recoupable per Distribution Rights Acquistion Agreement 6.a.(iv)
  Note 5: Residuals calculated per Distribution Rights Acquistion Agreement section 14.(b)
  Note 6: Recoupment of Minimum Guarantee and interest per Distribution Rights Acquisition Agreement section 6.a.(v)
  Note 7: Assumed Third Party Contingent Compensation defined per Distribution Rights Acquisition Agreement section 6.a
